                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


SEAN DEDRIC RODEN, AKA
SHANNON SHIVHAN RODEN,

             Plaintiff,                                Case No. 19-cv-11963
                                                       Hon. Matthew F. Leitman
v.

CASTILLA (FNU), TIMOTHY MOREY,
JOEL SALINAS, and FREDEANE ARTIS,

          Defendants.
__________________________________________________________________/

     ORDER DENYING PLAINTIFF’S MOTION FOR APPOINTMENT
         OF COUNSEL (ECF. NO. 3) WITHOUT PREJUDICE

      On July 1, 2019, Michigan prisoner Sean Dedric Roden, also known as

Shannon Shivhan Roden, filed this pro se civil-rights action pursuant to 42 U.S.C. §

1983. (See Compl., ECF #1.) Roden alleges violations of her1 First and Fourteenth

Amendment rights. (See id.) Roden has also filed a motion to appoint counsel. (See

Mot., ECF #3.) The Court does not believe that the appointment of counsel is

appropriate at this time.



1
  Plaintiff Roden self-describes as a “Transgender male-to-female prisoner” and uses the
pronoun “her.” (Compl. at ¶1, ECF #1 at Pg. ID 1.) The Sixth Circuit has used a plaintiff's
legal surname to avoid confusion, but also applied “feminine pronouns” at a party’s
request. McBee v. Campbell Cty. Det. Ctr., 2018 WL 2046303, at *1 n.1 (6th Cir. Mar. 15,
2018).
                                            1
      The appointment of counsel in a civil action is a matter within the court's

discretion. See Glover v. Johnson, 75 F.3d 264, 268 (6th Cir. 1996). A court may

“request an attorney to represent any person unable to afford counsel,” 28 U.S.C. §

1915(e), but it is not required to appoint one. At this early stage of the case, the

Court is not persuaded that it is appropriate to appoint Roden counsel. However, the

Court may re-consider Roden’s request as the case develops. Roden need not file

another motion on this issue.

      Accordingly, for the reasons stated above, IT IS HEREBY ORDERED that

Roden’s motion for the appointment of counsel (ECF #3) is DENIED WITHOUT

PREJUDICE.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: August 28, 2019



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 28, 2019, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         2
